


Exhibit 10.27


Akamai Technologies, Inc.             Form of 2014 Executive Bonus Plan




Name:                                 Performance Period: FY 2014
Title:    


This 2014 Executive Bonus Plan sets forth your annual compensation for 2014
based on the achievement of certain corporate and individual performance
objectives. In order to receive your annual cash incentive bonus, you must be an
employee and a member of the CEO’s staff throughout all of 2014 and the
corporate and individual objectives must be met, as described more thoroughly
below. The Compensation Committee will resolve all questions arising in the
administration, interpretation and application of this plan, and the
Compensation Committee’s determination will be final and binding on all
concerned. Where permitted by applicable law, the Compensation Committee
reserves the right to modify, at its discretion and at any time, the terms of
this plan, including, but not limited to, the performance objectives, targets,
and payouts.


Annual Compensation Levels at Target Performance
Base salary:
$____________
Annual cash incentive bonus at target:
$____________
Total Cash Compensation at target:
 $____________

Performance Objectives/Targets


Your 2014 cash incentive bonus is comprised of three components: corporate
financial performance during Fiscal Year 2014 against a revenue target (40%)
(the “Revenue Component”), corporate financial performance during Fiscal Year
2014 against a non-GAAP operating income target (40%) (the “Operating Income
Component” and together with the Revenue Component, the “Financial Components”)
and individual 2014 performance goals As established by the Chief Executive
Officer or, in the case of the CEO, the Compensation Committee. (20%) (the “MBO
Component”) *.


The method for calculating corporate financial performance used to determine the
Financial Components is described in the attached Schedule 1. In the event of
any question as to whether the components of the Financial Components have been
satisfied, the Compensation Committee shall make such determination. The amounts
payable to you under the Financial Components are as follows:


For performance at intermediate percentages not specified, the amount paid shall
be calculated based on where actual performance falls on the “slope” between the
two identified tiers.






--------------------------------------------------------------------------------




Akamai Performance Against Target from Schedule 1 **
 
Amount Payable to You
95% of Target
 
25% of Component ($_____________)
99% of Target
 
90% of Component ($_____________)
100% of Target
 
100% of Component ($_____________)
101% of Target
 
110% of Component ($_____________)
105% of Target
 
200% of Component ($_____________)



The amount payable under the MBO Component ranges from 0% to 100% of that target
($0 up to $___________) based on the determination of whether individual
objectives have been met by you. The Chief Executive Officer shall make such
determination and shall report such determination to the Compensation Committee.
The Compensation Committee shall retain the right, exercisable in its
discretion, to overrule the determination of the Chief Executive Officer and
make an independent and binding determination as to whether you have achieved
your individual objectives ***. Subject to the foregoing, the Chief Executive
Officer’s determination will be final and binding on all concerned. In the case
of the Chief Executive Officer, the Board of Directors shall make the
determination as to whether his individual performance objectives have been met.
The determination of the Board of Directors will be final and binding on all
concerned. Performance above the maximum may result in higher reward at the sole
discretion of the Compensation Committee.


The payment of any annual incentive bonus will be made within thirty (30) days
following the filing of Akamai’s SEC 10-K filing for FY 2014 but no later than
March 15, 2015.




Acceptance:        __________________________            ________________
        Date


Approved by:        __________________________            ________________
Date


*     As established by the Chief Executive Officer or, in the case of the CEO,
the Compensation Committee.
**     For performance at intermediate percentages not specified, the amount
paid shall be calculated based on where actual performance falls on the “slope”
between the two identified tiers.
***    In the case of the Chief Executive Officer, the Board of Directors shall
make the determination as to whether his individual performance objectives have
been met. The determination of the Board of Directors will be final and binding
on all concerned.




--------------------------------------------------------------------------------




SCHEDULE 1
CORPORATE FINANCIAL PERFORMANCE MEASUREMENT METHODOLOGY
A.    Overview; Definitions    


The target amount for payment at 100% of the Revenue Component is $____ million.
The target amount for payment at 100% of the Non-GAAP Operating Income Component
is $___ million.


For purposes of this Agreement, such metrics shall have the following meanings:


“Revenue” shall mean the Company’s consolidated revenue for fiscal year 2014
calculated in accordance with generally accepted accounting principles in the
United States (US) of America. Revenue will be adjusted for constant currency,
defined as revenue denominated in US dollars plus revenue denominated in foreign
currencies converted to US dollars at 2014 budgeted foreign currency exchange
rates.


“Non-GAAP Operating Income” shall mean the Company’s consolidated annual
operating income for fiscal year 2014, which is income from operations before
income taxes interest income and other income/expense, adjusted for items
excluded by the Company in determining non-GAAP earnings including amortization
of intangible assets, equity-related compensation, restructuring charges and
benefits, certain gains and losses on equity investments and acquisition and
divestiture-related expenses. Non-GAAP operating income will be adjusted for
constant currency.


If, on December 31, 2014, the Company is required to make periodic reports under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the
Company’s consolidated financial statements filed with the Securities and
Exchange Commission on Form 10-K shall constitute its “Public Company Financial
Statements” and shall apply. If, on December 31, 2014, the Company is not
required to make periodic reports under the Exchange Act, the Company’s
regularly prepared annual audited financial statements prepared by management
shall be its “Private Company Financial Statements” and shall apply. The Public
Company Financial Statements or Private Company Financial Statements, as
applicable, may be referred to herein as the “2014 Financial Statements.”


B.    Effect of an Acquisition or Disposition by Akamai


In the event that Akamai closes an Acquisition Transaction or Disposition
Transaction during 2014, the Compensation Committee shall make adjustments to
affected performance targets to give effect to the expected impact on such
targets of the applicable Acquisition Transaction or Disposition Transaction
(including whether it is accretive or not) based on management’s good faith
estimate of the projected impact as presented to the Board of Directors and/or
Compensation Committee. An “Acquisition Transaction” means (i) the purchase of
more than 50% of the voting power of an entity, (ii) any merger, reorganization,
consolidation, recapitalization, business combination, liquidation, dissolution
or share exchange involving Akamai and an entity not previously owned by Akamai,
or (iii) the purchase or other acquisition (including, without limitation, via
license outside of the ordinary course of business or joint venture) of assets
that constitute more than 50% of another entity’s total assets or assets that
account for more than 50% of the consolidated net revenues or net income of such
entity. A “Disposition Transaction” means the sale of a division, business unit
or set of business operations and/or related assets to a third party.


All determinations of the Compensation Committee regarding the estimated impact
of an Acquisition Transaction shall be final, binding and non-appealable. The
cumulative impact of all Acquisition Transactions shall be set forth in a
statement delivered upon payment, if any, of the bonus contemplated by this
plan. This plan shall be deemed to be automatically amended, without further
action by the Company or the executive, to give effect to any adjustments
required by this Section B.


